561 N.W.2d 479 (1997)
221 Mich. App. 268
Eric FUNK, Plaintiff-Appellant,
v.
HOVER TRUCKING COMPANY and Zep Manufacturing Company, Defendants-Appellees.
Docket No. 188041.
Court of Appeals of Michigan.
Submitted December 3, 1996, at Detroit.
Decided January 28, 1997, at 9:05 a.m.
Released for Publication April 9, 1997.
Mark Granzotto, Detroit, and John Walt, Southfield, for Eric Funk.
Garan, Lucow, Miller, Seward & Becker, P.C. by Rosalind Rochkind and John W. Whitman, Detroit, for Hover Trucking Company.
Welch, MacAlpine, Bahorski, Bieglecki & Farrell, P.C. by Michael W. Sickles, Mt. Clemens, for Zep Manufacturing Company.
Before GRIFFIN, P.J., and T.G. KAVANAGH[*] and D.B. LEIBER[**], JJ.
RICHARD ALLEN GRIFFIN, Presiding Judge.
In this personal injury action, plaintiff appeals as of right an order granting summary disposition in defendants' favor pursuant to MCR 2.116(C)(10). We reverse and remand for further proceedings. We hold that Article 2 of the Uniform Commercial Code (UCC), M.C.L. § 440.2101 et seq. M.S.A. § 19.2101 et seq., does not govern or apply to personal injury actions alleging breach of common-law duties.
Plaintiff's employer, Victory Lane Oil Change, ordered a fifty-five-gallon drum of windshield washer fluid from defendant Zep Manufacturing Company. Zep hired defendant Hover Trucking Company to deliver the 519-pound drum to Victory Lane. Thereafter, a Hover employee arrived at Victory *480 Lane to deliver the drum of solvent with a truck not equipped with a lift gate. Plaintiff alleges that his own employer ordered him and a coemployee to assist the driver in unloading the fifty-five-gallon drum. Plaintiff further alleges that the Hover driver suggested that they roll the drum to the edge of the truck bed so that plaintiff and his colleague could lower the fifty-five-gallon drum to the ground. Plaintiff claims that, when the Hover driver brought the drum to the edge of the truck bed, the drum fell on plaintiff, injuring his back and shoulder.
Plaintiff sued Hover, claiming that Hover was negligent in failing to equip its truck with lift equipment and that the Hover driver was negligent in unloading the drum. Additionally, plaintiff sued Zep, claiming that Zep negligently shipped its product via a delivery company whose delivery methods were inadequate.
The lower court granted summary disposition in favor of both defendants on the basis that, absent an express contractual obligation, neither defendant owed plaintiff a duty to safely unload the fifty-five gallon drum. The court premised its decision on § 2-503(1)(b) of the UCC, M.C.L. § 440.2503(1)(b); M.S.A. § 19.2503(1)(b), which provides that "unless otherwise agreed the buyer must furnish facilities reasonably suited to the receipt of the goods." The lower court reasoned as follows:
I'm going to grant the motion. I think it's governed strictly by the UCC, section 2503B [sic]. The question I had at the time of the original motion which I denied was related to industry standard. I'm satisfied that the industry standard is governed by the UCC and that anything relative to unloading is something that must be separately contracted for by the buyer, and that absent any in a specific contract to provide specific unloading facilities that there's no duty to the seller to provide those in the manner of delivery.
On appeal, plaintiff contends that the trial court erred in ruling that § 2-503(1)(b) of the UCC bars plaintiff's personal injury claim. We agree. We review a trial court's decision on a motion for summary disposition de novo to determine whether the pleadings or the uncontroverted documentary evidence establish that the defendant is entitled to judgment as a matter of law. MCR 2.116(I)(1); Kennedy v. Auto Club of Michigan, 215 Mich.App. 264, 266, 544 N.W.2d 750(1996). The existence of either circumstance merits a grant of summary disposition. Kennedy, supra at 266, 544 N.W.2d 750; see also Porter v. Royal Oak, 214 Mich.App. 478, 484, 542 N.W.2d 905 (1995); Panich v. Iron Wood Products Corp., 179 Mich.App. 136, 139, 445 N.W.2d 795 (1989).
In the present case, the trial court ruled that § 2-503(1)(b) of the UCC nullified defendants' duties, if any, not to expose plaintiff to foreseeable harm. This was error requiring reversal because Article 2 of the UCC governs rights and remedies for commercial sales and applies exclusively to transactions in "goods." M.C.L. § 440.2102; M.S.A. § 19.2102. We hold that the UCC provision at issue does not apply to or govern personal injury actions based on the alleged breach of a common-law duty to avoid negligent conduct. See M.C.L. § 440.1102(2); M.S.A. § 19.1102(2); M.C.L. § 440.2102; M.S.A. § 19.2102; Neibarger v. Universal Cooperatives, Inc., 439 Mich. 512, 519, 521, n. 18, 486 N.W.2d 612 (1992); cf. Waggoner v. Town & Country Mobile Homes, Inc., 808 P.2d 649, 653 (Okla.1990). Therefore, the means by which the UCC allocates risks of loss regarding goods transacted by the contracting parties does not displace defendants' duties, if any, to avoid negligently exposing plaintiff to foreseeable risks of injury. See Riddle v. McLouth Steel Products Corp., 440 Mich. 85, 95, 485 N.W.2d 676 (1992); Terrell v. LBJ Electronics, 188 Mich.App. 717, 719-720, 470 N.W.2d 98 (1991). This is especially true where, as here, plaintiff was not privy to any contract and brings a negligence action for personal injuries. Cf. Neibarger, supra at 520-521, 523, 486 N.W.2d 612; Jones v. United Metal Recyclers, 825 F.Supp. 1288, 1293-1294 (W.D.Mich.1993); Oats v. Nissan Motor Corp. in the United States, 126 Idaho 162,169-170, 879 P.2d 1095 (1994); ITT Rayonier, Inc. v. Puget Sound Freight Lines, 44 Wash.App. 368, 378, 722 P.2d 1310 (1986). Accordingly, the trial court erred in applying § 2503(1)(b) of the UCC to defeat plaintiff's *481 claims. Our reversal does not preclude defendants from renewing their motions for summary disposition on other grounds.
Reversed and remanded for further proceedings consistent with this opinion. We do not retain jurisdiction.
NOTES
[*]  Former Supreme Court justice, sitting on the Court of Appeals by assignment pursuant to Administrative Order No. 1996-10.
[**]  Circuit judge, sitting on the Court of Appeals by assignment.